internal_revenue_service number release date index number ----------------------- ---------------------- ------------------------------ ---------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number -------------------- refer reply to cc intl br2 plr-108301-07 date date ----------------------- ------------------------ --------------------------- --------------------------- ---------------------------------- --------------------------------- ----------------------- ---------------------------------- --------------------- legend taxpayer corporation a corporation b tax advisor n tax advisor o individual r individual s individual t country x date date date year year year dear --------------- this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting the consent of the commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in corporation a and corporation b ------------------------- ----------------- ------------------ ------ ------ ------ ---------- plr-108301-07 the ruling contained in this letter is based upon facts and representations submitted on behalf of taxpayer by tax advisor o and accompanied by a penalty of perjury statement executed by taxpayer while this office has not verified any of the material submitted in support of the request for a ruling such material is subject_to verification upon examination the information submitted for consideration is set forth below facts individual r desired to implement a country x estate_freeze for the benefit of taxpayer and others to this end individual r consulted tax advisor n as a result of the advice provided by individual s on behalf of tax advisor n several transactions occurred in year corporation a was formed by individual r in country x on date on date individual r made a gift of ---- shares of stock in corporation a to taxpayer as a result of the gift taxpayer is a shareholder of corporation a individual s failed to identify corporation a as a passive_foreign_investment_company pfic under code sec_1297 and failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to corporation a as a result taxpayer failed to make the qef election relating to corporation a on taxpayer’s year federal_income_tax return in year corporation b was formed in country x on date taxpayer subscribed for ----- shares of stock in corporation b as a result of the subscription taxpayer is a shareholder of corporation b individual s failed to identify corporation b as a pfic under code sec_1297 and failed to advise taxpayer of the possibility of making or the consequences of failing to make a qef election with respect to corporation b as a result taxpayer failed to make the qef election relating to corporation b on taxpayer’s year federal_income_tax return corporation a and corporation b did not generate any income and did not have any current_year earnings_and_profits in any year prior to year in year taxpayer contacted tax advisor o to prepare taxpayer’s year federal_income_tax return individual t prepared taxpayer’s return on behalf of tax advisor o and determined that corporation a and corporation b were pfics since year and year respectively individual t suggested that taxpayer file a retroactive qef election relating to corporation a and corporation b and recommended that corporation b sell certain assets the sale of those assets in year resulted in recognition of long-term_capital_gain by corporation b in anticipation of the granting of the retroactive qef election and in accordance with code sec_1293 taxpayer reported its pro-rata share of the net_capital_gain on form_8621 and schedule d of taxpayer’s year federal_income_tax return taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make the qef election by the election due_date including the role of individual s taxpayer represents that in all issues related to the organization of corporation a and corporation b taxpayer relied on the advice of individual s taxpayer has also submitted an affidavit of individual s corroborating the statements made by taxpayer plr-108301-07 taxpayer represents that the pfic status of corporation a or corporation b has not been raised by the irs on audit for any of the taxable years ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service to make retroactive qef elections under sec_1_1295-3 with respect to corporation a and corporation b law and analysis code sec_1293 provides that every u_s_person who owns stock of a qef at any time during the taxable_year of such fund shall include in gross_income as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such taxable_year and as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such taxable_year code sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of granting consent will not prejudice the interests of the united_states government as sec_1_1295-3 provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 taxpayer has satisfied the first requirement of sec_1_1295-3 because taxpayer reasonably relied on a qualified_tax professional within the meaning of sec_1 f under sec_1_1295-3 a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a code sec_1295 election in addition a shareholder cannot claim reliance upon a qualified_tax professional if he know or reasonably should have known that the tax professional relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign plr-108301-07 corporation or did not have access to all the relevant facts and circumstances according to the facts submitted and the representations made taxpayer relied on the advice of individual s who failed to identify corporation a or corporation b as pfics and failed to advise the shareholder of the consequences of making or failing to make qef elections individual s was a lawyer competent to render tax_advice with respect to ownership of shares of a foreign_corporation and who had access to all relevant facts and circumstances additionally taxpayer did not know and should not reasonably be expected to have known that corporation a or corporation b was a pfic or of the availability of a qef election taxpayer has satisfied the second requirement of sec_1_1295-3 because granting consent in this case will not prejudice the interests of the united_states government as provided in sec_1_1295-3 pursuant to sec_1_1295-3 the interests of the united_states government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the code sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation according to the facts submitted and the representations made the interests of the united_states government are not prejudiced because the granting of relief does not result in taxpayer having a lower tax_liability than taxpayer would have had if taxpayer had made the qef election by the election due_date corporation a and corporation b had no ordinary_income or long-term_capital_gain in any year prior to year thus under code sec_1293 taxpayer would not have been required to include a pro_rata share of income or gain in income in any year prior to year in year corporation b had long-term_capital_gain and taxpayer included a pro_rata share on its federal_income_tax return for that year thus the interests of the united_states government are not prejudiced by allowing taxpayer to make a retroactive qef election taxpayer has satisfied the third requirement of sec_1_1295-3 because it has represented that the request to make a retroactive qef election was made before a representative of the internal_revenue_service raised the pfic status of corporation a or corporation b in an audit taxpayer has satisfied the fourth requirement of sec_1_1295-3 because taxpayer has met the procedural requirements of sec_1_1295-3 pursuant to sec_1_1295-3 a shareholder must file with the office of the associate chief_counsel international a ruling_request to make a retroactive qef election and include as part of the request a user_fee pursuant to sec_1_1295-3 and iii affidavits signed under the penalty of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied the affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional according to the facts submitted and the representations made taxpayer has filed a completed ruling_request including the correct user_fee and submitted complete and appropriate affidavits based on the information submitted and the representations made plr-108301-07 consent is granted to taxpayer to make a retroactive qef election with respect to corporation a for year and corporation b for year under sec_1_1295-3 provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef elections this private_letter_ruling is directed only to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s representative ethan a atticks senior technical reviewer branch associate chief_counsel international sincerely
